Citation Nr: 0006512	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-12 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
condition, with left hip and leg sciatica.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel




INTRODUCTION

The veteran had active duty from June 1975 to June 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claims on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 

The veteran failed to report for his scheduled Travel Board 
hearing in September 1999.  


REMAND

In his initial application for compensation, in November 
1996, the veteran reported receiving treatment for diabetes 
and a back disorder with sciatica at a VA facility in 
Syracuse, New York, in October 1996.  In a July 1998 
statement, the veteran indicated that he had been treated for 
his back disorder, including magnetic resonance imaging (MRI) 
and computed axial tomography (CAT) scans, as well as an 
electromyograph (EMG) study, at a Rome, New York VA facility.  
He did not provide the dates of such treatment, but he 
requested that such records be obtained in support of his 
claim.  He has contended on appeal that he has been treated 
periodically for back symptoms since service, and he has 
indicated that the additional VA medical records noted above 
are relevant to his claims.  There is no indication that the 
RO has attempted to obtain these treatment records.  

VA is considered to be in constructive knowledge of records 
it generates.  See Bell v. Derwinski 2 Vet. App. 611 (1992).  
The Board cannot proceed on the veteran's appeal without 
attempting to obtain these records.  "When the VA is put on 
notice prior to the issuance of a final decision of the 
possible existence of certain records and their relevance, 
the BVA must seek to obtain those records before proceeding 
with the appeal."  Murincsak v. Derwinski 2 Vet. App.  363, 
373 (1992).

In view of the foregoing, this case is remanded to the RO for 
the following action:

The RO should obtain all of the veteran's 
VA hospital and outpatient clinic 
records, including from the Syracuse VA 
Medical Center and the VA medical 
facility in Rome, New York.  The 
veteran's claims should then be 
readjudicated based on all the relevant 
evidence.  If either claim is not granted 
in full, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond. 

The purpose of this REMAND is to conduct additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
until he is notified.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



